Citation Nr: 0640221	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-05 095	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has at most level IV hearing in his left ear 
and II in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's September 2004 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claim for an initial increased disability rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  Although the RO 
notification letter was not provided to the veteran until 
after the initial rating decision, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claim is harmless error in this case.

The Board further notes that, in this case, the appeal of the 
initial rating for bilateral hearing loss arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a ratings upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in January 2003, and the SSOC's 
issued in November 2005 and October 2006 cured the procedural 
deficiency, if any, involved when the RO did not send a 
notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC and 
SSOCs, together with the letter sent in October 2004 
fulfilled the requirements of a VA notification letter.  The 
SOC and SSOCs informed the veteran not only of the laws and 
regulations pertaining to service connection and to his 
appeal of the disability ratings assigned but also of the 
reasons for the denial of a higher rating.  In informing him 
of the reasons for its action, the RO was informing him of 
what evidence was lacking that he could submit to 
substantiate his appeal.  In response to these documents, the 
veteran submitted additional evidence pertaining to his 
claim.  Thus, the requirements with respect to the content of 
the VA notice were met with regard to the claim for an 
increased initial disability rating for bilateral hearing 
loss in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating for 
bilateral hearing loss, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for his initial disability rating for bilateral hearing 
loss.  Despite the inadequate notice provided to the veteran 
on this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claim for an 
increased disability rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).

A July 2002 VA audio examination revealed pure tone 
thresholds of the left ear of 05, 40, 80, and 85 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the right ear of 10, 25, 90, and 80 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the left ear was 53 decibels and of 
the right ear, 51 decibels.  Speech recognition scores were 
80 percent in the left ear and 88 percent in the right ear.

In March 2005, the veteran again underwent VA audio 
examination.  The examination report revealed pure tone 
thresholds of the left ear of 10, 45, 85, and 80 decibels at 
1000, 2000, 3000, and 4000, hertz respectively and pure tone 
thresholds of the right ear of 10, 25, 90, and 80 decibels at 
1000, 2000, 3000, and 4000, hertz respectively.  The average 
pure tone threshold of the left ear was 56 decibels and of 
the right ear, 51 decibels.  Speech recognition scores were 
90 percent in the left ear and 96 percent in the right ear.

VA and private treatment records, dating from January 1997 to 
October 2005, show slight to moderate sensorineural hearing 
loss (SNHL) at 2,000 hertz, sloping to severe to profound 
SNHL at 3,000 to 8,000 hertz.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for bilateral hearing loss.  
In this regard, audiometric findings in July 2002 and March 
2005 when applied to the above cited rating criteria 
translate to literal designations showing no more than level 
IV in the left ear and level II in the right ear.  Such 
results support the assignment of a 0 percent disability 
rating under 38 C.F.R. § 4.85, Tables VI and VII.  The Board 
observes that the veteran does not meet the criteria for an 
exceptional pattern of hearing impairment in either ear in 
accordance with 38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the veteran's service-
connected bilateral hearing loss.  The Board has considered 
the veteran's argument that his hearing impairment is more 
severe than is reflected by the current noncompensable 
disability rating.  However, as previously stated the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that a 
noncompensable disability rating is warranted for bilateral 
hearing loss.  Given the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, the benefit- of-the-doubt rule is inapplicable, and 
the claim for a higher rating for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's bilateral 
hearing loss has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


